Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated April 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 11-12 and 14-21 drawn to an invention nonelected without traverse in the reply filed on October 4, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 1-9 and 13 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-9 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
Claim(s) 1 and 6-9 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2010-77532 (‘532).
	Regarding claim 1, JP ‘532 teaches a method of treating a substrate comprising: 
	• contacting at least a portion of a surface of the substrate (= the surface of aluminum or an aluminum alloy) [ƿ [0001], lines 14-15] with a sealing composition having a pH of 9.5 to 12.5 (= the pH value of the pore-sealing treatment liquid needs to be 10.5 or more) [ƿ [0017], line 209] and comprising a lithium metal cation; 
wherein the sealing composition is substantially free of fluoride (= the sealing liquid is an aqueous solution containing lithium ions) [ƿ [0014], lines 174-177]; and 
wherein at least a portion of the surface of the substrate is anodized prior to the contacting (= an aluminum or aluminum alloy member having an anodic oxide film on the surface) [ƿ [0012], lines 151-152].
	Regarding claim 6, JP ‘532 teaches wherein the lithium metal cation is present as a lithium salt (= lithium sulfate, lithium chloride, lithium silicate, lithium nitrate, lithium carbonate, lithium phosphate, lithium hydroxide, etc. should be used as the chemicals that serve as the lithium ion source) [ƿ [0014], lines 174-177].

	Regarding claim 7, JP ‘532 teaches wherein the lithium metal cation is present in the sealing composition in an amount of 5 ppm to 5500 ppm (as metal cation) based on total weight of the sealing composition (= the lithium ion concentration of the pore-sealing treatment liquid needs to be 0.02 to 20 g/L) [ƿ [0016], lines 198-199]].
	Regarding claim 8, JP ‘532 teaches wherein the sealing composition further comprises a carbonate anion, a hydroxide anion, or combinations thereof (= lithium sulfate, lithium chloride, lithium silicate, lithium nitrate, lithium carbonate, lithium phosphate, lithium hydroxide, etc. should be used as the chemicals that serve as the lithium ion source) [ƿ [0014], lines 174-177].
	Regarding claim 9, JP ‘532 teaches wherein the sealing composition further comprises a Group IA metal cation other than lithium, a Group VB metal cation, a Group VIB metal cation, a corrosion inhibitor, an indicator compound, or combinations thereof (= in addition, since the pH value differs depending on the lithium ion source, it is possible to adjust the pH using an acid such as sulfuric acid, oxalic acid, phosphoric acid or chromic acid, or a base such as sodium 
hydroxide, sodium phosphate or sodium fluoride) [ƿ [0017], lines 217-219].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
Claims 2-5 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-77532 (‘532) as applied to claims 1 and 6-9 above, and further in view of Hasegawa et al. (US Patent No. 4,225,398).
	JP ‘532 is as applied above and incorporated herein.
Regarding claim 2, the method of JP ‘532 differs from the instant invention because JP 
‘532 does not disclose the method further comprising contacting at least a portion of the substrate surface with an aqueous composition having a temperature above 90°C; wherein the contacting with the aqueous composition occurs after the contacting with the sealing composition.
Hasegawa teaches a method of providing sealing and coating films on an anodically oxidized surface film of an article comprised of aluminum or an aluminum-based alloy (col. 2, lines 30-33).
 	Secondary sealing treatment with pressurized steam may be conducted with steam at a pressure of about 3 to 6 kg/cm2G for about 10 minutes or longer. Alternatively, a secondary sealing treatment may also be effected with boiling or hot water wherein the article being treated is contacted with hot water at a temperature of at least 95o C. for at least about 10 minutes. Optionally, boiling or hot water may contain sodium carbonate, ammonia or triethanolamine as an auxiliary additive in a concentration of about 0.005 to 1 g/liter. Of course, other secondary sealing treatments may also be utilized (col. 5, lines 12-23).

The corrosion resistance of the aluminum articles obtained by the above primary sealing treatment of the invention is further strengthened by a secondary sealing treatment with 

pressurized steam, boiling water and/or chemicals against attack by alkali, acid and/or saline solutions and consequently finished aluminum articles having complex coating films produced in accordance with the principles of the invention are superior in corrosion resistance against hydrochloric and/or sulfurous acid solutions, exhibit superior wear resistance and have superior adhesion to the underlying surface as well as exhibit an improved physical appearance (col. 7, lines 6-18).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘532 by contacting at least a portion of the substrate surface with an aqueous composition having a temperature above 90°C; wherein the contacting with the aqueous composition occurs after the contacting with the sealing composition because the corrosion resistance of anodized  aluminum articles obtained by a primary sealing treatment is further strengthened by a secondary sealing treatment with hot water at a temperature of at least 95o C. against attack by alkali, acid and/or saline solutions, and consequently finished aluminum articles having complex coating films produced are superior in corrosion resistance against hydrochloric and/or sulfurous acid solutions, exhibit superior wear resistance and have superior adhesion to the underlying surface as well as exhibit an improved physical appearance.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Regarding claim 3, Hasegawa teaches wherein the contacting with the aqueous solution is for 5 minutes to 45 minutes (= contacted with hot water at a temperature of at least 95o C. for at least about 10 minutes) [col. 5, lines 14-18].
	Regarding claim 4, Hasegawa teaches wherein the aqueous composition has a pH of 5 to 7 (= hot water) [col. 5, lines 14-18].
	Regarding claim 5, Hasegawa teaches wherein the aqueous composition has a conductivity of less than 20 S/cm (= hot water) [col. 5, lines 14-18].
	Regarding claim 13, JP ‘532 teaches wherein the substrate surface is dried following the contacting with the sealing composition and prior to contacting with a subsequent composition (= immerse the object to be treated in the treatment liquid, hold it in the air, wash it with water and dry it) [ƿ [0021], lines 274-278].

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that however, JP ‘532 does not disclose, teach or suggest a sealing 
composition that is substantially free of fluoride, as is recited in pending Claim 1.
	In response, JP ‘532 teaches:
	(Example 1) The outboard motor cover of the aluminum alloy die-cast material ADC12 was anodized with a sulfuric acid bath to form a film of about 10 μm on the surface.
	This outboard motor cover is immersed in a treatment liquid having a lithium ion concentration of 2 g/L adjusted with lithium hydroxide, a pH of 12, and a treatment bath temperature of 20 ° C. for 0.5 minutes, then washed with water, dried, and subjected to a corrosion resistance test by a salt spray test. gone (ƿ [0038]).

The sealing liquid is an aqueous solution containing lithium ions, and lithium sulfate, lithium chloride, lithium silicate, lithium nitrate, lithium carbonate, lithium phosphate, lithium hydroxide, etc. should be used as the chemicals that are the source of lithium ions. Can be done (ƿ [0014]).


	JP ‘532 teaches that the chemicals that are the source of lithium ions are lithium salts not containing fluoride anions. Thus, the sealing liquid disclose by JP ‘532 is substantially free of fluoride.
	Furthermore, as evidenced by JP 2013-1957 (‘957), a reference cited in the Examiner’s Office Action dated October 15, 2021, JP ‘957 teaches a sealing liquid for sealing a porous anodic oxide film electrically produced on the surface of aluminum and aluminum alloy, which does not contain nickel, cobalt, fluorine compound and chromium (abstract).
Regarding fluorine, the Prime Minister’s Office Ordinance, which establishes wastewater standards, specifies fluorine and fluorine compounds as harmful substances, and strict wastewater standards are set (ƿ [0010]).

	Thus, one having ordinary skill in the art does not want sealing liquids to contain fluorine and fluorine compounds because they are harmful substances.

	• Applicant states that Hasegawa fails to teach or suggest a sealing composition 
comprising a lithium metal cation. Hasegawa teaches a primary sealing composition and a secondary sealing composition, wherein the secondary sealing composition may comprise hot 
water. However, Hasegawa does not teach or suggest a method comprising treating a substrate with a sealing composition comprising a lithium metal cation and an aqueous composition having a temperature above 90°C, as is recited in pending Claim 2.

	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	JP ‘532 is used for teaching the sealing composition as presently claimed and Hasegawa is used for teaching the aqueous composition as presently claimed. 
	There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 
from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        April 29, 2022